Citation Nr: 1602819	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-15 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea with CPAP.

2.  Entitlement to service connection for left eye detached retina.

3.  Entitlement to a disability rating higher than 10 percent for right knee chondromalacia with degenerative changes.

4.  Entitlement to an effective date prior to June 1, 2010, for the 10 percent rating for right knee chondromalacia with degenerative changes.

5.  Entitlement to a disability rating higher than 20 percent for lumbar strain.

6.  Entitlement to an effective date prior to June 16, 2010, for the 20 percent rating for lumbar strain.

7.  Entitlement to a disability rating higher than 40 percent for benign prostatic hypertrophy with history of prostatitis.

8.  Entitlement to an effective date prior to June 16, 2010, for the 40 percent rating for benign prostatic hypertrophy with history of prostatitis.

9.  Entitlement to an initial compensable rating for allergic rhinitis (previously claimed as hay fever and allergies).

10.  Entitlement to an effective date prior to June 16, 2010, for the grant of service connection for allergic rhinitis (previously claimed as hay fever and allergies).

11.  Entitlement to an initial compensable rating for sinusitis.

12.  Entitlement to an effective date prior to June 16, 2010, for the grant of service connection for sinusitis.

13.  Entitlement to a compensable rating for hemorrhoids.

14.  Entitlement to a compensable rating for residuals of tailbone injury with coccyx pain (coccydynia).

15.  Entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to service-connected lumbar strain.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 until his retirement in November 1996.  

This matter comes to the Board of Veterans' Appeals (Board) from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia; which:

- increased the rating for the Veteran's service-connected right knee chondromalacia with degenerative changes disability to 10 percent effective June 1, 2010; 
- increased the rating for the Veteran's service-connected lumbar strain disability to 10 percent effective June 16, 2010;  
- increased the rating for the Veteran's service-connected benign prostatic hypertrophy with history of prostatitis disability to 10 percent effective June 16, 2010; 
- granted service connection for allergic rhinitis (previously claimed as hay fever and allergies) with a noncompensable rating effective June 16, 2010;
- granted service connection for sinusitis with a noncompensable rating effective June 16, 2010;
- denied a compensable rating for the Veteran's hemorrhoids disability;
- denied a compensable rating for the Veteran's residuals of tailbone injury with coccyx pain (coccydynia) disability;
- denied service connection for sleep apnea with CPAP; and
- denied service connection for detached retina of the left eye.

In a rating decision dated in February 2014 the RO found clear and unmistakable error in the assigned ratings for the Veteran's benign prostatic hypertrophy with history of prostatitis disability and his lumbar spine disability, and increased those ratings to 40 percent and 20 percent, respectively, effective June 16, 2010.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In correspondence dated in August 2014 the Veteran's attorney argued that the Veteran's service-connected benign prostate hypertrophy and lumbar spine disabilities were not accurately rated and requested that the ratings be increased or these matters referred to the Director of Compensation Service for extraschedular consideration.  He further advised that the Veteran was having bilateral lower extremity radiculopathy and requested that the Veteran be according separate ratings for said, secondary to his lumbar spine disability.  He also requested that the Veteran be accorded new examinations of his service-connected rhinitis, sinusitis, hemorrhoids, tailbone, and right knee disabilities because the last VA examinations were long ago in 2010; and reprised his earlier argument for service connection for sleep apnea and detached retina.  The attorney then requested that the case be remanded to the RO for review of "this newly submitted evidence."  

Although the Veteran has specifically requested first review of his August 2014 correspondence by the agency of original jurisdiction (see 38 C.F.R. § 20.1304(c)), inasmuch as the Board has jurisdiction over these matters the undersigned will order the requested examinations.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Finally, in March 2015 the Veteran's attorney filed a notice of disagreement with the February 2014 rating decision, but that move is moot as the issues in the February 2014 rating decision (an increased rating for benign prostate hypertrophy and lumbar strain) were already on appeal.  However, in that letter he also requested a de novo review by a Decision Review Officer.  On remand the RO should take appropriate action on this request.  

Accordingly, the case is REMANDED for the following action:

1.  Associate all of the Veteran's VA medical records dated after July 2010 with the claims file.  Any pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge about the onset of his sleep apnea and detached left eye retina; about the onset and severity of his bilateral lower extremity radiculopathy; and about the nature and severity of his service-connected rhinitis, sinusitis, hemorrhoids, tailbone, right knee, prostate, and lumbar spine disabilities, to include the impact of these disorders on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Schedule the Veteran for a VA examination(s) with regard to the his claim for an increased rating for his service-connected rhinitis, sinusitis, hemorrhoids, tailbone, right knee, prostate, and lumbar spine disabilities.  The claims file should be reviewed by the examiner.  All indicated tests should be done, and all symptoms and findings reported in detail.  

a) with regard to the Veteran's service-connected lumbar spine disability, 

i. conduct range of motion testing;

ii. state whether there is any pain, weakened movement, excess fatigability, and incoordination of the Veteran's service-connected lumbar spine.  To the extent possible, express any functional loss in terms of additional degrees of limited motion of the Veteran's service-connected lumbar spine relative to his pain-free motion; 

iii. state whether the Veteran's service-connected lumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes; and

iv. state whether there is any neurologic involvement related to the Veteran's service-connected lumbar spine disability, including, but not limited to, spasms and radiculopathy.  The examiner must also state whether the Veteran has bowel or bladder problems related to his back disability.  

b) with regard to the Veteran's service-connected right knee disability, 

i. conduct range of motion testing;

ii. report range of motion findings, in degrees, for both flexion and extension, including the extent of pain-free motion; and 

iii. state whether the Veteran has any right knee instability or subluxation.

c) with regard to the Veteran's service-connected rhinitis, sinusitis, hemorrhoids, tailbone, and prostate disabilities, 

i. physically examine the Veteran; 

ii. discuss the Veteran's symptoms with the Veteran;

iii. perform appropriate diagnostic testing (e.g., CT scan (of sinuses); colonoscopy (re hemorrhoids); ultrasound of the prostate), if needed; and

iv. report all symptoms and describe the current presentation of each disability in detail.

d) assess the impact of each of the Veteran's rhinitis, sinusitis, hemorrhoids, tailbone, right knee, prostate, lumbar spine, and radiculopathy (if found) disabilities on the Veteran's activities of daily living and occupational functioning.  Ask the Veteran whether he is working.

All findings and conclusions, accompanied by a rationale, must be set forth in a legible report.

4.  After completion of the above and any other development as may become indicated, re-adjudicate the appeals, including, with regard to the Veteran's lumbar strain disability, the issue of a separate rating for bilateral lower extremity radiculopathy.  This re-adjudication must be done by a Decision Review Officer.

If any benefit sought remains denied, provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

